EXAMINER’S COMMENT
Claim Rejections - 35 USC § 112
The amendments to the claims were received on 10/06/2021. These amendments overcome the 112(b) rejections as set forth prior, and therefore the outstanding rejections are withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY J LANE whose telephone number is (571)272-0720. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/H.J.L./
Examiner, Art Unit 3773                  

/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773